Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2, 4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22 of U.S. Patent No.10004458. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) 1 is/are broader than the corresponding claim(s) 1, 22 in the reference patent and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). As for dependent claims 2 and 4, they are not patentably distinct from claims 1, 22 of U.S. Patent No. 10004458 since they only differ with the recitations of having a plurality of electrodes arranged along the tine whereas claims 1, 22 of U.S. Patent No. 10004458 recite a plurality of electrodes formed on the two or more tines, this difference is not patentably distinct since a plurality of electrodes on a tine would have to be placed at spacings on the tine.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10765370. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) 1-20 is/are broader than the corresponding claim(s) 1-20 in the reference patent and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). Note that the instant claims are copy paste identical to the originally filed and examined claims of parent application 15/971459 issued as U.S. Patent No. 10765370 and so are necessarily broader than the finally issued claims which had been amended and narrowed over the course of prosecution. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Graff (US 20110034912 A1; 2/10/2011; cited in IDS), hereinafter Graff.
Regarding claim 1, Graff teaches a guidewire ([0128] “guide wire”; Fig. 41A-41B, 220C), comprising: 
an elongate body dimensioned for insertion into a lumen within a body (Fig. 41A-41B); and 
a sensing tip electrically and mechanically coupled to the elongate body, the sensing tip being configured to interface with the wall of the lumen and to convey one or more electrophysiological signals associated with an electrophysiological activity in the vicinity of an anatomical site of interest within the vicinity of the lumen (Fig. 41A-41B; Fig. 42A-42B; [0084] “lumen”); 
wherein the sensing tip comprises a plurality of electrodes disposed on a flexible substrate, the flexible substrate being rolled to form the sensing tip (Fig. 41A-41B).
Regarding claim 5, Graff teaches wherein the flexible substrate comprises a laminate composite structure (Fig. 3).
Regarding claim 6, Graff teaches wherein the laminate composite structure comprises a base substrate, one or more traces disposed on the base substrate interconnecting the plurality of electrodes with one or more microcircuits, and one or more overcoats disposed over the one or more traces and the base substrate (Fig. 3; [0098]; [0103]).
Regarding claim 7, Graff teaches wherein the plurality of electrodes are configured to extend above a height of the flexible substrate ([0230]; [0251]-[0252]).
Regarding claim 8, Graff teaches wherein at least a subset of the plurality of electrodes are formed as bumps disposed on a surface of the flexible substrate ([0230] “diaphragm shape”; [0251]-[0252]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff as applied to claim 1 above, in view of Meng (US 20130144145 A1; 6/6/2013; cited in IDS).
Regarding claim 2, Graff does not teach wherein the sensing tip comprises at least one tine, at least a subset of the plurality of electrodes being arranged along the at least one tine with a predetermined spacing. However, Meng teaches in the same field of endeavor (Fig. 8A) wherein the sensing tip comprises at least one tine (Fig. 7, tip reads on tine), at least a subset of the plurality of electrodes being arranged along the at least one tine with a predetermined spacing (Fig. 6A1-Fig. 8A). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Graff to include these features as taught by Meng because this enables maximal physiological recording inputs ([0057]).
Regarding claim 3, Graff does not teach wherein the sensing tip comprises at least one tine having a width that is tapered along the length of the tine. However, Meng teaches in the same field of endeavor (Fig. 8A) wherein the sensing tip comprises at least one tine having a width that is tapered along the length of the tine (Fig. 6A1-6C2). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Graff to include these features as taught by Meng because this enables maximal physiological recording inputs ([0057]).
Regarding claim 4, Graff does not teach wherein the sensing tip comprises at least one tine, at least a subset of the plurality of electrodes being arranged along the tine, the at least one tine comprising one or more traces interconnecting the subset of the plurality of electrodes with one or more microcircuits. However, Meng teaches in the same field of endeavor (Fig. 8A) wherein the sensing tip comprises at least one tine (Fig. 7, tip reads on tine), at least a subset of the plurality of electrodes being arranged along the tine (Fig. 6A1-Fig. 8A), the at least one tine comprising one or more traces interconnecting the subset of the plurality of electrodes with one or more microcircuits (Fig. 3A; [0072]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Graff to include these features as taught by Meng because this enables maximal physiological recording inputs ([0057]).
Regarding claim 11, Graff does not teach wherein the flexible substrate comprises one or more tines shape to form a tine envelope. However, Meng teaches in the same field of endeavor (Fig. 8A) the flexible substrate comprises one or more tines shape to form a tine envelope (Fig. 7, tip reads on tine and the tine forms a shape that reads on recited “tine envelope”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Graff to include these features as taught by Meng because this enables maximal physiological recording inputs ([0057]).
Regarding claim 12, in the combination of Graff and Meng, Meng (relied upon for tine above) teaches wherein at least a subset of the plurality of electrodes are disposed on the one or more tines of the tine envelope (Fig. 6A1-Fig. 8A), the subset of the plurality of electrodes being interconnected with one or more microcircuits located at a root of the tine envelope (Fig. 2A-2B; Fig. 3A; [0072]).
Regarding claim 13, the combination of Graff and Meng teaches wherein the subset of the plurality of electrodes are positioned on the one or more tines of the tine envelope (Meng Fig. 6A1-Fig. 8A) such that, when the tine envelope is rolled, the subset of the plurality of electrodes interface with different positions of an elongate span of the lumen into which the guidewire is placed (Graff Fig. 41A-41B).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff as applied to claim 7 above, in view of Schecter (US 20120265076 A1; 10/18/2012; cited in IDS).
Regarding claim 9, Graff does not teach wherein at least a subset of the plurality of electrodes comprise whisker features that extend above the height of the substrate. However, Schecter teaches in the same field of endeavor (Abstract; Fig. 17) whisker electrodes (Fig. 16; [0111]-[0112]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Graff to include these features as taught by Schecter because this is a suitable sensor form factor for sensing contact (e.g. strain, anatomic shape, fluid flow) ([0111]); note that primary reference Graff teaches the use of contact sensors ([0251]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff as applied to claim 7 above, in view of Chan (US 6624510 B1; 9/23/2003; cited in IDS).
Regarding claim 10, Graff does not teach wherein at least a subset of the plurality of electrodes are plated to extend above the height of the substrate. However, Chan teaches in the same field of endeavor (Abstract) the plurality of electrodes are plated to extend above the height of the substrate (Fig. 3B; Col. 3 lines 5-10 “electroplating”; Col. 3 lines 33-46). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Graff to include these features as taught by Chan because having raise electrodes improves electrical contact to the tissue (Col. 3 lines 25-30).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff and Meng as applied to claim 13 above, and further in view of Avitall (US 5702438 A; 12/30/1997).
Regarding claim 14, the combination of Graff and Meng does not teach at least one of a jacket and a coil disposed surrounding at least a portion of the rolled tine envelope. However, Avitall teaches in the same field of endeavor (Abstract) at least one of a jacket and a coil disposed surrounding at least a portion of the device to be deployed (Fig. 1-10, sheath 18; claim 1). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Graff and Meng to include this feature as taught by Avitall because this enables delivering the device to the target in a compact shape (Fig. 1-10; claim 1).

Claim(s) 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graff as applied to claim 1 above, in view of Hastings (US 20090234407 A1; 9/17/2009; cited in IDS).
Regarding claim 15, Graff does not teach one or more stabilizing anchors coupled to the elongate body, the one or more stabilizing anchors being configured to deploy from the elongate body and couple to at least a first lumen proximate the anatomical site of interest. However, Hastings teaches in the same field of endeavor (Fig. 3; Fig. 4C-4D) one or more stabilizing anchors coupled to the elongate body, the one or more stabilizing anchors being configured to deploy from the elongate body and couple to at least a first lumen proximate the anatomical site of interest (Fig. 6A-6B; [0111]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Graff to include these features as taught by Hastings because this enables mechanical support for the device ([0111]).
Regarding claim 16, in the combination of Graff and Hastings, Graff teaches wherein the sensing tip is configured to deploy from the elongate body to interface with a wall of a second lumen (Fig. 41A-42B; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of the reference is capable of performing the recited use).
Regarding claim 17, the combination of Graff and Hastings inherently teaches wherein the first lumen and the second lumen are the same. As discussed above regarding claim 16, for the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of the reference is capable of performing the recited use.
Regarding claim 18, in the combination of Graff and Hastings, Graff teaches wherein the sensing tip comprises an insulating layer configured to isolate one or more portions of the sensing tip from its surroundings (Fig. 41A-41B, it is inherent that there is insulation over at least the interconnects 1020C; [0098]).
Regarding claim 20, in the combination of Graff and Hastings, Hastings (relied upon above for anchors) teaches wherein the one or more stabilizing anchors are shaped to bias against a wall of the first lumen on deployment from the elongate body (Fig. 6A-6B; [0111]).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of claim 19 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the insulating layer has a varying thickness to form one or more step transitions along a length of the sensing tip, the one or more step transitions limiting a depth of penetration of the sensing tip into the wall of the second lumen.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792